Case 1:19-cv-08872-RA Document 12 Filed 12/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

. -X

DOMINGOS S. MARTINS DE MELO and

NUVIANA LEBOWITZ, individually and on Case 1:19-cv-08872-RA
behalf of others similarly situated,

 

Plaintifs, STIPLUATION AND ORDER

EXTENDING TIME TO RESPOND

-against-
TO COMPLAINT

JOHN L. LOEB, JR. ASSOCIATES, INC.
(D/B/A JOHN L. LOEB JR.), JOHN
LANGELOTH LOEB JR., and SHARON
HANDLER LOEB,

Defendants.
-X

 

eevcccce

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys for the
parties that Defendants hereby waive any defenses or objections as to personal jurisdiction, service
and/or sufficiency of process with regard to the Complaint, and consent to the personal jurisdiction
of this Court and appear in the instant action and the time within which Defendants may move,
answer, or otherwise respond to the Complaint is hereby extended up to and including January 3,
2020. No provision of this Stipulation and Order shall be construed as a waiver of, and
Defendants expressly reserve, any and all defenses, except as to personal jurisdiction, service

and/or sufficiency of process of the Complaint.

Dated: New York, New York

 

December 5, 2019
LAW OFFICE OF MICHAEL MICHAEL FAILLACE & ASSOCIATES,
GRENERT, PLLC P.C,

j € § > f- ‘ ’ Ps

By: f} /} Ae Bie Tye Ov) By: Fas

Michael E. Grenert Finn W. Dusenbery

214 West 29th St. 60 East 42nd Street, Suite 4510

2nd Floor New York, New York 10165

New York. NY 10001 Telephone: (212) 317-1200
Tel.: (917) 553-2050 Facsimile: (212) 317-1620
Fax: (917) 725-8525 Attorneys for Plaintiff

Counsel for Defendants
Case 1:19-cv-08872-RA Document 12 Filed 12/05/19 Page 2 of 2

SO ORDERED:

 

Hon. Ronnie Abrams
United States District Judge
